DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks

	In response to communications sent May 24, 2022, claim(s) 1-20 is/are pending in this application; of these claim(s) 1, 10, and 14 is/are in independent form.  Claim(s) 1, 8-11, 13, 14, and 19 is/are currently amended; claim(s) 6 and 12 is/are previously presented; claim(s) 2-7, 15-18, and 20 is/are original.
	
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 24, 2022 has been entered.
 
Response to Arguments
Applicant's arguments filed May 24, 2022 have been fully considered but they are not persuasive. Regarding the rejection under 35 U.S.C. 112 §(a) and 35 U.S.C. 112 §(b), Applicant deleted the word “threshold” in response to the Examiner’s argument that a “threshold” is not an “identifier.”  Applicant amended the claim to replace “threshold correlation” with simply “correlation.”  However, a “correlation” is also not an identifier.  Therefore, the Specification does not have support for this ambiguous element.  Therefore, the rejections under 35 U.S.C. 112 §(a) and 35 U.S.C. 112 §(b) are not withdrawn.
Applicant’s arguments, see page 7 line 21 – page 11 line 25, filed May 24, 2022, with respect to the rejection(s) of claim(s) 1-20 under 35 U.S.C. § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 35 U.S.C. § 103 and the references US 2004/0249907 A1 (”Brubacher”) in view of US 20160358102 A1 (“Bowers”).  The Bowers secondary references addresses the limitations for using entering characters to select workflow identifiers in workflow systems.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The independent claims 1, 10, and 14 recite: “wherein the correlation refers to characters of the identifiers that match the entry or a portion thereof.”  While the Specification at paragraphs [0042] teaches a “correlation with the portion of the entry,” the correlation does not “refer to characters of the identifiers…”  Instead, correlations are quantities, whereas characters are not quantities.  The specification does not teach how quantities “refer to” characters.  The dependent claims 2-9, 11-13, and 15-20 are rejected because they are dependent on a rejected base claim.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The independent claims 1, 10, and 14 recite: “wherein the correlation refers to characters of the identifiers that match the entry or a portion thereof.”  Correlations are quantities, whereas characters are not quantities.  Therefore, it is unclear how quantities “refer to” characters.  The dependent claims 2-9, 11-13, and 15-20 are rejected because they are dependent on a rejected base claim.
For the purpose examination, the Examiner assumes that the Applicant intended the claim to recite: “identifiers of a subset of the plurality of workflow objects of the datacenter that each match to characters of the entry or a portion of the entry.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2004/0249907 A1 (”Brubacher”) in view of US 20160358102 A1 (“Bowers”).

As to claim 1, Brubacher teaches a non-transitory machine-readable medium having instructions stored thereon which, when executed by a processor (Brubacher Figure 1), cause the processor to:
receive, via a user interface associated with execution of a workflow, a user input embodying an entry corresponding to a particular workflow object from among a plurality of workflow objects of a datacenter, wherein the plurality of workflow objects comprises physical and virtual devices configured within the datacenter (Brubacher Figure 3A element 309 and Para [0026]: receive, via a connection wizard, a device for the user to configure from among a plurality of discovered devices described in Brubacher Figure 3A element 307), [[ 
communicate the entry to a third-party system (Brubacher Figure 3A element 311 and Para [0026]: transmit a request to host computer 405 in Figure 4 that is described in Para [0025] and involves specifying the device; Figure 2 and Para [0022] provides evidence that the host computer 211 is a third-party computer because it is a remote commercial or educational site beyond a firewall and connect via a WAN);
receive, from the third-party system, search results corresponding to the entry, wherein the search results include identifiers of a subset of the plurality of workflow objects of the datacenter that each have a correlation with the entry (Brubacher Figure 3A element 313 and Para [0026]: receive search results as an XML listing of devices that includes an identifier of the root device of the entry within the XML, along with identifiers of other sub-devices)…
display, via the user interface, the identifiers of the subset of the plurality of workflow objects of the search results as a plurality of items respectively (Brubacher Figure 3A element 315 and Para [0026]: presenting configuration options for the sub-devices; displaying the root device identifier along with the sub-devices is at once envisaged); 
receive a selection, via the user interface, of an item of the plurality of items (Brubacher Figure 3A element 315 and Para [0026]: receive user selection of a configuration option from among the sub-devices); and
designate a workflow object of the subset of the plurality of workflow objects of the search results that corresponds to the selected item as an input parameter  and provide the input parameter the workflow, wherein the input parameter is to reference a physical device or a virtual device of the datacenter (Brubacher Figure 3A element 319: the selection of the sub-device is used by a configuration action using the workflow in Figure 3B).
However, Brubacher does not teach:
wherein the user input includes entered characters embodying either a completed entry or a portion of the entry
wherein the correlation refers to characters of the identifiers that match the entry or a portion of the entry.
Nevertheless, Bowers teaches:
wherein the user input includes entered characters embodying either a completed entry or a portion of the entry (Bowers Para [0082]: user input includes typeahead content which yields a dynamic list of query results of workflow identifiers from a workflow repository)
wherein the correlation refers to characters of the identifiers that match the entry or a portion of the entry (Bowers Para [0082]: discovering matching workflow identifiers from a workflow repository based on matching).
Brubacher and Bowers are in the same field of system configuration.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Brubacher to include the teachings of Bowers because a dynamic list will be satisfy a user’s query in a user-friendly way (see Bowers Para [0082]).

As to claim 2, Brubacher in view of Bowers teaches the medium of claim 1, including instructions to execute the workflow using the workflow object that corresponds to the selected item as the input parameter (Brubacher Figure 3A element 319: the selection of the sub-device is used by a configuration action using the workflow in Figure 3B).

As to claim 3, Brubacher in view of Bowers teaches the medium of claim 1, including instructions to communicate, as the entry, a portion of a name of the desired workflow object (Brubacher Para [0006]: the configuration transmissions include identification of devices; this includes using the APIs in Para [0069] and [0070] for obtaining names).

As to claim 4, Brubacher in view of Bowers teaches the medium of claim 1, including instructions to communicate, as the entry, a portion of a type of the desired workflow object (Brubacher Para [0025]: communicating, using an HTTP GET command, the device from which sub-devices are requested; the Examiner interprets the device to be a type of the desired sub-devices).

As to claim 5, Brubacher in view of Bowers teaches the medium of claim 1, including instructions to communicate, as the entry, a portion of an object identifier of the desired workflow object (Brubacher Para [0025]: communicating, using an HTTP GET command, the device from which sub-devices are requested; the Examiner interprets that the device identification is a portion of the sub-device identification).

As to claim 6, Brubacher in view of Bowers teaches the medium of claim 1, including instructions to communicate a portion of the entry to the third-party system before the entry is completed (Brubacher Para [0025]: communicating, using an HTTP GET command, the device from which sub-devices are requested; Figure 3A element 307 and Para [0026] provide evidence that the device identification portion is specified before the entry is completed by the providing the complete XML information about the device entry).

As to claim 7, Brubacher in view of Bowers teaches the medium of claim 1, including instructions to receive the search results from the third-party system, wherein the search results include results of a distributed full-text search of the datacenter (Figure 3A element 302 and Brubacher Para [0025]-[0026]: receiving XML search results that have indirectly resulted from a multicast search message for all network adapters of the host computer, which the examiner interprets as a full-text search of the datacenter elements).

As to claim 8, Brubacher in view of Bowers teaches the medium of claim 1, including instructions to:
display, via the user interface, an item corresponding to a single search result (the Examiner interprets that a plurality of search results comprises a single search result) corresponding to the entry, wherein the single search result comprises the particular workflow object of the datacenter, and wherein the particular workflow object of the datacenter has a correlation with the entry (Brubacher Figure 3A element 313 and 315 and Para [0026]: display search results in XML listing of devices that are correlated with the main device in that they are sub-devices of the main device); 
receive a selection, via the user interface, of the item (Brubacher Figure 3A element 315 and Para [0026]: receive user selection of a configuration option from among the sub-devices); and
designate the particular workflow object of the search results as an input parameter of the workflow (Brubacher Figure 3A element 319: the selection of the sub-device is used by a configuration action using the workflow in Figure 3B).

As to claim 9, Brubacher in view of Bowers teaches the medium of claim 1, wherein a single search result (the Examiner interprets that a plurality of search results comprises a single search result) corresponding to the entry is received from the third-party system, wherein the single search result comprises the particular workflow object of the datacenter, wherein the particular workflow object of the datacenter has a correlation with the entry, and wherein the instructions include instructions to designate the particular workflow object of the search results as an input parameter of the workflow responsive to the particular workflow object of the datacenter having the threshold correlation with the entry (Brubacher Figure 3A element 311 and Para [0026]: receive from a host computer 405 in Figure 4 that is described in Para [0025] and involves specifying the device; Figure 2 and Para [0022] provides evidence that the host computer 211 is a third-party computer because it is a remote commercial or educational site beyond a firewall and connect via a WAN; Brubacher Figure 3A element 313 and Para [0026]: receive search results in XML listing of devices that are correlated with the main device in that they are sub-devices of the main device; Brubacher Figure 3A element 319: the selection of the sub-device is used by a configuration action using the workflow in Figure 3B).

As to claim 10, Brubacher teaches a system, comprising:
a processing resource (Brubacher Figure 1); and
a memory resource configured to store instructions which, when executed by the processing resource, cause the processing resource (Brubacher Figure 1)to:
provide a user interface to:
receive, via a field of the user interface, a user input embodying an entry corresponding to a particular workflow object from among a plurality of workflow objects of a datacenter, wherein the plurality of workflow objects comprises physical and virtual devices configured within the data center (Brubacher Figure 3A element 309 and Para [0026]: receive, via a connection wizard, a device for the user to configure from among a plurality of discovered devices described in Brubacher Figure 3A element 307), [[ 
communicate the entry to a third-party system (Brubacher Figure 3A element 311 and Para [0026]: transmit a request to host computer 405 in Figure 4 that is described in Para [0025] and involves specifying the device; Figure 2 and Para [0022] provides evidence that the host computer 211 is a third-party computer because it is a remote commercial or educational site beyond a firewall and connect via a WAN);
receive, from the third-party system, search results corresponding to the entry, wherein the search results include identifiers of a subset of the plurality of workflow objects of the datacenter that each have a correlation with the entry (Brubacher Figure 3A element 313 and Para [0026]: receive search results as an XML listing of devices that includes an identifier of the root device of the entry within the XML, along with identifiers of other sub-devices)…
display, via a first display element adjacent to the field, the identifiers of the subset of the plurality of workflow objects of the search results as a plurality of items respectively (Brubacher Figure 3A element 315 and Para [0026]: presenting configuration options for the sub-devices; displaying the root device identifier along with the sub-devices is at once envisaged);
determine an occurrence of a first type of interaction, via the interface, with an item of the plurality of items (Brubacher Figure 3A element 315 and Para [0026]: receive user selection of a configuration option from among the sub-devices); and
designate a workflow object of the subset of the plurality of workflow objects of the search results that corresponds to the selected item as an input parameter and provide the input parameter to the workflow, wherein the input parameter is to reference a physical device or a virtual device of the datacenter (Brubacher Figure 3A element 319: the selection of the sub-device is used by a configuration action using the workflow in Figure 3B).
However, Brubacher does not teach:
wherein the user input includes entered characters embodying either a completed entry or a partial entry;
wherein the correlation refers to characters of the identifiers that match the entry or a portion of the entry.
Nevertheless, Bowers teaches:
wherein the correlation refers to characters of the identifiers that match the entry or a portion of the entry (Bowers Para [0082]: user input includes typeahead content which yields a dynamic list of query results of workflow identifiers from a workflow repository)
wherein the correlation refers to characters of the identifiers that match the entry or a portion of the entry (Bowers Para [0082]: discovering matching workflow identifiers from a workflow repository based on matching).
Brubacher and Bowers are in the same field of system configuration.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Brubacher to include the teachings of Bowers because a dynamic list will be satisfy a user’s query in a user-friendly way (see Bowers Para [0082]).

As to claim 11, Brubacher in view of Bowers teaches the system of claim 10, wherein the user interface is configured to display, via a second display element adjacent to the first display element (Brubacher Figure 3A element 313 and Para [0026]: receive search results in XML listing of devices that are correlated with the main device in that they are sub-devices of the main device; the XML interprets that the information for display includes logical adjacent display information), information describing a workflow object corresponding to the item of the plurality of items (Brubacher Figure 3A element 315 and Para [0026]: presenting configuration options for the sub-devices) responsive to a determination of an occurrence of a second type of interaction, via the user interface, with the item of the plurality of items before the occurrence of the first type of interaction (Brubacher Figure 3A element 309 and Para [0026]: responsive to interacting to receive, via a connection wizard, a device for the user to configure from among a plurality of discovered devices described in Brubacher Figure 3A element 307).

As to claim 12, Brubacher in view of Bowers teaches the system of claim 11, wherein the information describing the workflow object corresponding to the item of the plurality of items includes: a name of the workflow object corresponding to the item of the plurality of items (Brubacher Para [0006]: the configuration transmissions include identification of devices; this includes using the APIs in Para [0069] and [0070] for obtaining names); a type of the workflow object corresponding to the item of the plurality of items (Brubacher Para [0025]: communicating, using an HTTP GET command, the device from which sub-devices are requested; the Examiner interprets the device to be a type of the desired sub-devices); and a path associated with the workflow object corresponding to the item of the plurality of items (Brubacher Para [0025]: the HTTP GET command includes a network path that is used in the retrieval of information about the devices and sub-devices).

As to claim 13, Brubacher in view of Bowers teaches the system of claim 10, wherein the user interface is configured to:
display, via the first display element adjacent to the field, the plurality of items respectively corresponding to the subset of the plurality of workflow objects of the search results in an order based on a respective correlation of each of the subset of the plurality of workflow objects corresponding with the portion of the entry (Brubacher Figure 3A element 313 and 315 and Para [0026]: display  search results in XML listing of devices that are correlated with the main device in that they are sub-devices of the main device).

As to claim 14, Brubacher teaches a method for executing a workflow (Brubacher Figure 1 and Figure 3A), comprising:
receiving, via a user interface associated with creation of a workflow, a user input embodying an entry corresponding to a particular workflow object from among a plurality of workflow objects of a datacenter, wherein the plurality of workflow objects comprises physical and virtual devices configured within the datacenter (Brubacher Figure 3A element 309 and Para [0026]: receive, via a connection wizard, a device for the user to configure from among a plurality of discovered devices described in Brubacher Figure 3A element 307), [[ 
communicating the entry from a plugin associated with the interface to an application programming interface (API) associated with a third-party system (Brubacher Figure 3A element 311 and Para [0026]: transmit a request to host computer 405 in Figure 4 that is described in Para [0025] and involves specifying the device; Figure 2 and Para [0022] provides evidence that the host computer 211 is a third-party computer because it is a remote commercial or educational site beyond a firewall and connect via a WAN; Brubacher Para [0025]: the use of HTTP GET commands suggests that the interface is an API; the Examiner argues that a wizard is a specific plugin, particular because Para [0005] suggests a “plug-and-play” environment);
receiving, at the plugin associated with the interface, search results corresponding to the entry from the API associated with the third-party system wherein the search results include identifiers of a subset of the plurality of workflow objects of the datacenter that each have a correlation with the entry (Brubacher Figure 3A element 313 and Para [0026]: receive search results as an XML listing of devices that includes an identifier of the root device of the entry within the XML, along with identifiers of other sub-devices) …
displaying, via the user interface, the identifiers of the subset of the plurality of workflow objects of the search results as a plurality of items respectively (Brubacher Figure 3A element 315 and Para [0026]: presenting configuration options for the sub-devices; displaying the root device identifier along with the sub-devices is at once envisaged);
receiving a selection, via the user interface, of an item of the plurality of items (Brubacher Figure 3A element 315 and Para [0026]: receive user selection of a configuration option from among the sub-devices); and
designating a workflow object of the subset of the plurality of workflow objects of the search results that corresponds to the selected item as an input parameter and provide the input parameter to the workflow, wherein the input parameter is to reference a physical device or a virtual device of the datacenter (Brubacher Figure 3A element 319: the selection of the sub-device is used by a configuration action using the workflow in Figure 3B).
However, Brubacher does not teach:
wherein the user input includes entered characters embodying either a completed entry or a portion thereof
wherein the correlation refers to characters of the identifiers that match the entry or a portion of the entry.
Nevertheless, Bowers teaches:
and wherein the user input includes entered characters embodying either a completed entry or a portion thereof (Bowers Para [0082]: user input includes typeahead content which yields a dynamic list of query results of workflow identifiers from a workflow repository)
wherein the correlation refers to characters of the identifiers that match the entry or a portion of the entry (Bowers Para [0082]: discovering matching workflow identifiers from a workflow repository based on matching).
Brubacher and Bowers are in the same field of system configuration.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Brubacher to include the teachings of Bowers because a dynamic list will be satisfy a user’s query in a user-friendly way (see Bowers Para [0082]).

As to claim 15, Brubacher in view of Bowers teaches the method of claim 14, wherein the method includes parsing the search results and storing the parsed search results (Brubacher Figure 3A element 313 and Para [0026]: receive search results as XML listings ready for parsing for determining devices and displaying on the wizard interface).

As to claim 16, Brubacher in view of Bowers teaches the method of claim 14, wherein the method includes parsing the search results (Brubacher Figure 3A element 313 and Para [0026]: receive search results as XML listings ready for parsing for determining devices and displaying on the wizard interface) and storing each of the parsed search results in a respective model class object associated with the plugin (Brubacher Para [0026]: the structured XML data converted to a user interface wizard; the Examiner is not interpreting the model class object to be an object in object-oriented programming; instead the examiner interprets that the “sub-devices” displayed in the wizard interfaces are sub-devices that fall under a single type of “device” category and therefore represent a model class object).

As to claim 17, Brubacher in view of Bowers teaches the method of claim 16, wherein each model class object includes properties common to each of the search results (Brubacher Para [0026]: the “device” type/class includes a common device from which the search results are all sub-devices).

As to claim 18, Brubacher in view of Bowers teaches the method of claim 16, wherein the method includes displaying the respective model class objects as the plurality of items (Brubacher Para [0026]: displaying the sub-devices in the wizard interface).

As to claim 19, Brubacher in view of Bowers teaches the method of claim 18, wherein the method includes:
receiving the selection, via the user interface, of a model class object of the model class objects (Brubacher Figure 3A element 309 and Para [0026]: receive, via a connection wizard, a device for the user to configure from among a plurality of discovered devices described in Brubacher Figure 3A element 307); 
designating the selected model class object as the input parameter of the workflow (Brubacher Figure 3A element 319: the selection of the sub-device is used by a configuration action using the workflow in Figure 3B); and
executing the workflow using the selected model class object as the input parameter (Brubacher Figure 3A element 319: performing the workflow in Figure 3B after step 319 in Figure 3A).

As to claim 20, Brubacher in view of Bowers teaches the method of claim 14, wherein the API comprises a representational state transfer API (Brubacher Para [0025]: the HTTP GET command is a rest API by definition).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following art has previously been made of record:
US 2018/0121611 A1:  “… surfacing contextually relevant content in the workflow of a third party system…”
US 9,696,971 B1: a user interface for selecting APIs for workflow activities based on user input.
US 2018/0121026 A1:  API-driven user interface elements for workflow applications.
US 2015/0079960 A1:  reconfiguring a GUI based on API data

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jesse P Frumkin whose telephone number is (571)270-1849. The examiner can normally be reached Monday - Saturday, 10-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on (571) 272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JESSE P FRUMKIN/Primary Examiner, Art Unit 1631                                                                                                                                                                                                        September 10, 2022